UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: October 31, 2015 Item 1: Schedule of Investments Vanguard Energy Fund Schedule of Investments As of October 31, 2015 Market Value Shares ($000) Common Stocks (95.2%) 1 United States (63.8%) Electric Utilities (1.0%) OGE Energy Corp. 3,098,267 88,332 Energy Equipment & Services (9.1%) Schlumberger Ltd. 4,669,124 364,939 Halliburton Co. 5,007,118 192,173 Patterson-UTI Energy Inc. 5,999,863 89,338 Baker Hughes Inc. 1,663,583 87,637 Ensco plc Class A 2,319,224 38,569 Helmerich & Payne Inc. 588,700 33,126 * SEACOR Holdings Inc. 373,003 21,791 ^ Transocean Ltd. 165,120 2,614 Noble Corp. plc 177,400 2,390 * Cameron International Corp. 25,600 1,741 Nabors Industries Ltd. 90,300 907 National Oilwell Varco Inc. 12,676 477 Oceaneering International Inc. 4,000 168 Oil, Gas & Consumable Fuels (52.9%) Exxon Mobil Corp. 10,814,410 894,784 Chevron Corp. 5,112,103 464,588 Pioneer Natural Resources Co. 3,053,664 418,779 EOG Resources Inc. 4,210,687 361,487 Phillips 66 2,116,175 188,445 Occidental Petroleum Corp. 2,377,748 177,237 Energen Corp. 2,948,805 171,473 Anadarko Petroleum Corp. 2,379,958 159,172 * Concho Resources Inc. 1,297,677 150,414 Marathon Petroleum Corp. 2,756,866 142,806 EQT Corp. 1,999,566 132,111 Valero Energy Corp. 1,925,657 126,939 ConocoPhillips 2,262,057 120,681 *,^ Antero Resources Corp. 4,885,097 115,142 * Diamondback Energy Inc. 1,555,848 114,884 * Southwestern Energy Co. 9,352,157 103,248 Cabot Oil & Gas Corp. 4,514,397 98,008 Noble Energy Inc. 2,450,979 87,843 Hess Corp. 1,467,239 82,473 * Newfield Exploration Co. 1,950,700 78,399 QEP Resources Inc. 4,733,880 73,186 Spectra Energy Corp. 2,373,951 67,824 Marathon Oil Corp. 3,525,098 64,791 * Cheniere Energy Inc. 1,105,700 54,754 ^ Range Resources Corp. 1,507,808 45,898 Apache Corp. 942,100 44,401 Kinder Morgan Inc./DE 1,527,302 41,772 Devon Energy Corp. 936,325 39,260 Cimarex Energy Co. 319,800 37,756 * Rice Energy Inc. 2,190,139 33,421 *,^ Laredo Petroleum Inc. 2,438,748 27,997 * Cobalt International Energy Inc. 3,620,372 27,768 CONSOL Energy Inc. 3,866,295 25,750 * Whiting Petroleum Corp. 1,322,405 22,785 * Continental Resources Inc./OK 666,962 22,617 Murphy Oil Corp. 500,900 14,241 * Memorial Resource Development Corp. 780,800 13,812 Columbia Pipeline Group Inc. 209,600 4,353 Tesoro Corp. 30,900 3,304 Williams Cos. Inc. 58,500 2,307 HollyFrontier Corp. 33,000 1,616 Other (0.6%) ^,2 Vanguard Energy ETF 578,000 54,615 Semiconductors & Semiconductor Equipment (0.0%) * First Solar Inc. 45,400 2,591 Trading Companies & Distributors (0.2%) *,^ NOW Inc. 974,700 16,092 Total United States International (31.4%) Australia (1.1%) Oil Search Ltd. 10,935,572 61,036 Santos Ltd. 8,352,676 34,819 Caltex Australia Ltd. 59,293 1,323 WorleyParsons Ltd. 128,237 597 Woodside Petroleum Ltd. 23,903 503 Austria (0.0%) OMV AG 84,547 2,251 Brazil (0.7%) *,^ Petroleo Brasileiro SA ADR 11,803,739 57,602 * Petroleo Brasileiro SA 1,191,732 2,899 * Petroleo Brasileiro SA Preference Shares 91,144 182 Canada (7.4%) Suncor Energy Inc. (New York Shares) 4,613,719 137,166 ^ Canadian Natural Resources Ltd. (New York Shares) 4,987,733 115,815 Cenovus Energy Inc. 5,575,030 83,124 TransCanada Corp. (New York Shares) 1,637,899 55,017 *,^ Paramount Resources Ltd. Class A 4,489,470 45,423 Enbridge Inc. (New York Shares) 1,002,900 42,814 *,^ Seven Generations Energy Ltd. Class A 3,885,129 41,389 Pembina Pipeline Corp. 1,597,800 40,165 Encana Corp. (New York Shares) 4,902,034 37,403 ^ Crescent Point Energy Corp. 1,985,700 27,061 ^ PrairieSky Royalty Ltd. 1,161,700 22,859 Cameco Corp. 1,510,098 21,398 Suncor Energy Inc. 135,134 4,021 Enbridge Inc. 74,350 3,178 Encana Corp. 331,400 2,522 Canadian Natural Resources Ltd. 72,378 1,678 TransCanada Corp. 47,796 1,608 Cenovus Energy Inc. 5,800 86 Chile (0.0%) Empresas COPEC SA 99,893 936 China (1.2%) PetroChina Co. Ltd. ADR 636,058 50,013 Beijing Enterprises Holdings Ltd. 7,191,000 45,362 China Petroleum & Chemical Corp. 5,863,600 4,229 China Longyuan Power Group Corp. Ltd. 1,965,000 1,797 Xinjiang Goldwind Science & Technology Co. Ltd. 941,000 1,765 PetroChina Co. Ltd. 1,856,000 1,461 CNOOC Ltd. 1,042,717 1,186 Huaneng Renewables Corp. Ltd. 3,258,000 1,014 * GCL-Poly Energy Holdings Ltd. 2,782,000 573 Kunlun Energy Co. Ltd. 450,000 369 Colombia (0.3%) Ecopetrol SA ADR 3,140,700 29,271 Denmark (0.0%) Vestas Wind Systems A/S 61,548 3,576 France (3.0%) ^ TOTAL SA ADR 5,369,377 258,965 TOTAL SA 310,807 15,062 Technip SA 2,531 132 Hong Kong (0.0%) * Brightoil Petroleum Holdings Ltd. 3,398,000 1,204 Hungary (0.0%) MOL Hungarian Oil & Gas plc 40,370 1,824 India (1.6%) Reliance Industries Ltd. 7,733,952 111,897 Power Grid Corp. of India Ltd. 13,061,745 25,690 Indian Oil Corp. Ltd. 346,177 2,114 Bharat Petroleum Corp. Ltd. 138,728 1,846 Hindustan Petroleum Corp. Ltd. 137,945 1,619 * Essar Oil Ltd. 164,253 479 Italy (2.1%) ^ Eni SPA ADR 4,353,566 141,926 Tenaris SA ADR 1,822,700 46,060 Eni SPA 235,939 3,849 *,^ Saipem SPA 135,227 1,271 Japan (0.8%) Inpex Corp. 6,896,600 65,739 JX Holdings Inc. 761,800 2,977 TonenGeneral Sekiyu KK 208,000 2,161 Showa Shell Sekiyu KK 219,700 1,931 Japan Petroleum Exploration Co. Ltd. 60,400 1,814 Idemitsu Kosan Co. Ltd. 110,400 1,811 * Cosmo Energy Holdings Co. Ltd. 123,300 1,687 Norway (0.3%) *,^ DNO ASA 18,136,636 18,084 Statoil ASA 232,889 3,759 *,^ Seadrill Ltd. 300,111 1,910 * Subsea 7 SA 235,910 1,850 Poland (0.0%) Polski Koncern Naftowy Orlen SA 127,355 2,063 Polskie Gornictwo Naftowe i Gazownictwo SA 1,125,001 1,995 * Grupa Lotos SA 18,000 133 Portugal (1.2%) Galp Energia SGPS SA 10,077,572 108,667 Russia (2.4%) Rosneft OAO GDR 25,783,629 102,834 * Lukoil PJSC ADR 1,857,962 67,444 Gazprom PAO ADR 9,702,860 40,886 Tatneft PAO ADR 90,167 2,782 AK Transneft OAO Preference Shares 866 2,018 Gazprom PAO 253,254 539 Lukoil PJSC 7,819 284 Bashneft PAO 8,450 254 Rosneft OAO 27,550 112 South Korea (0.1%) SK Innovation Co. Ltd. 26,450 2,728 S-Oil Corp. 36,558 2,186 Spain (0.0%) * Repsol SA 14,463 182 Thailand (0.1%) PTT PCL (Foreign) 262,000 2,017 * PTT Global Chemical PCL 1,222,400 1,908 PTT Exploration & Production PCL (Foreign) 705,700 1,440 * Thai Oil PCL 940,600 1,429 * PTT PCL 76,800 591 * PTT Exploration and Production PCL (Local) 249,100 508 Thai Oil PCL (Foreign) 289,800 440 Turkey (0.0%) * Tupras Turkiye Petrol Rafinerileri AS 80,530 2,127 United Kingdom (9.1%) Royal Dutch Shell plc ADR 7,896,794 414,266 BP plc ADR 5,883,334 210,035 BG Group plc 10,650,741 167,768 BP plc 2,755,891 16,358 Royal Dutch Shell plc Class B 347,884 9,087 Royal Dutch Shell plc Class A 331,089 8,598 Royal Dutch Shell plc Class A (Amsterdam Shares) 236,267 6,179 Petrofac Ltd. 162,603 2,105 John Wood Group plc 117,134 1,075 Total International Total Common Stocks (Cost $7,364,900) Coupon Temporary Cash Investments (8.0%) 1 Money Market Fund (4.3%) 3,4 Vanguard Market Liquidity Fund 0.207% 400,463,948 400,464 Face Maturity Amount Date ($000) Repurchase Agreements (2.9%) RBS Securities, Inc. (Dated 10/30/15, Repurchase Value $142,901,000, collateralized by U.S. Treasury Note/Bond 1.750%-3.625%, 10/31/18-5/15/21, with a value of $145,762,000) 0.070% 11/2/15 142,900 142,900 Societe Generale (Dated 10/30/15, Repurchase Value $126,301,000, collateralized by Federal Home Loan Bank 1.200%, 7/27/18, Federal Home Loan Mortgage Corp. 2.035%- 5.952%, 7/1/20-3/1/45, Federal National Mortgage Assn. 1.850%-6.000%, 3/9/20- 11/1/44, Government National Mortgage Assn. 1.750%-4.000%, 1/20/28-4/20/43, and U.S. Treasury Note/Bond 0.000%- 2.750%, 4/21/16-11/15/42, with a value of $128,826,000) 0.090% 11/2/15 126,300 126,300 U.S. Government and Agency Obligations (0.8%) 5,6 Federal Home Loan Bank Discount Notes 0.145% 12/11/15 2,000 2,000 5 Federal Home Loan Bank Discount Notes 0.100% 1/13/16 65,000 64,987 5 Federal Home Loan Bank Discount Notes 0.245% 4/20/16 2,000 1,998 6,7 Freddie Mac Discount Notes 0.220% 4/15/16 1,700 1,699 Total Temporary Cash Investments (Cost $740,346) Total Investments (103.2%) (Cost $8,105,246) Amount ($000) Other Assets and Liabilities-Net (-3.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $260,305,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.5% and 6.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $283,369,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $3,499,000 have been segregated as initial margin for open futures contracts. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency : Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements : The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Energy Fund Level 1—
